Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41423 Page 1 of 28




       EXHIBIT 15

                                                                               354
Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41424 Page 2 of 28




                Inadvertent PCBs:
                 An Introduction

                         Lisa A. Rodenburg

               Department of Environmental Sciences
           School of Environmental and Biological Sciences
             Rutgers, the State University of New Jersey




                                    Exhibit 15                                         355
      Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41425 Page 3 of 28



PCBs
                                  PCBs consist of 209 congeners, which
                                  may have 1 to 10 chlorines.
                                  A group of congeners having the same
                                  number of chlorines is a “homolog group”

PCBs were previously sold as “Aroclors” and used as fluids in
electrical equipment, particularly transformers and capacitors.
They were used for their high dielectric properties and flame
resistance.
Many other uses: carbonless copy paper, plasticizer in paint, etc.
The manufacture, processing, and distribution in commerce of PCBs
were ‘banned’ in 1976 due to concerns over their toxicity and
persistence in the environment.
About 1.3 million metric tons of PCBs were produced world-wide.

                                          Exhibit 15                                         356
         Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                             PageID.41426 Page 4 of 28
                                                     rodenburg@envsci.rutgers.edu


TSCA contains a loophole allowing for
inadvertent production of PCBs
Under TSCA, the inadvertent production of PCBs
is allowed.

PCB concentrations in the product have to
average less than 25 ppm and can be no higher
than 50 ppm

BUT, the concentrations of monochlorobiphenyls
are divided by 10, and dichlorobiphenyls by 5.

(Pigment process waste is classified as
hazardous waste)

Transfer of PCBs in a concentration of 50 mg/kg
or over is prohibited by the Stockholm
Convention on Persistent Organic Pollutants.                                                   3
                                             Exhibit 15                                  357
                           Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41427 Page 5 of 28



                     PCBs size affects physical properties
                     10                                   Aroclor 1254
                      9                                                                                Note the
                                                                                                       ‘bell curve’
Percent in Aroclor




                      8
                      7
                      6
                                                                                                       shape
                      5
                      4
                      3
                      2
                      1
                      0
                             5




                                                       1




                                                                                6
                                                                                1


                                                                                                     3
                                                                                                     4
                                                                                                     0
                                                                                              19 198
                                 47 6




                                               74
                                                      91


                                                                14 1 97
                                                                      7+ 7
                     21 +32




                                     8
                                     1




                                                                                                    8
                                    4
                           53
                           8+




                                                     10




                                                                              14
                                                                              14


                                                                                                   18
                                                                                                   17
                                                                                                   18
                                   +4
                                   +7




                                                                                                  20
                                                                    14 +7
                                                                          4
                         3+




                                                                        12
                                                                  4+ 10
                        16




                                 41




                                                                                                5+
                       +3




                                                IUPAC congener number
                                                              5+
                                                            13




             Fewer Cl                                                                      More Cl
             Lighter MW                                                                    Heavier MW
             More in gas/dissolved phase                                                   More in solids
                                                               Exhibit 15                                         358
    Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41428 Page 6 of 28




Aroclor Production
                                                     Last two numbers
                                                     represent chlorine
                                                     content (wt%)


                                                     Usually can’t discern
                                                     between 1016 and 1242


                                                     And other Aroclors:
                                                     1270, 1272, which were
                                                     mostly PCB 209
       (Brown 1994)
                                        Exhibit 15                                         359
     Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41429 Page 7 of 28




My history


  TMDL for
  PCBs in the                                  me
                                                                         CARP in the
  Delaware                                                               NY/NJ Harbor
  ‘done’ in 2003                                                         circa 2001

  Production of                                                          Production of
  TiCl4→TiO2                                                             pigments
  produced PCBs                                                          discharged PCB 11
  206/208/209
  (a lot!)



                                         Exhibit 15                                         360
        Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41430 Page 8 of 28




Since then, I’ve looked at PCB data from:
•   NY/NJ Harbor                                   •     Surface Water
•   Delaware River                                 •     Sediment
•   Chicago                                        •     Air/atm deposition
•   San Francisco Bay                              •     Biota
•   Duwamish River                                 •     Dischargers
•   Portland Harbor SS                             •     Groundwater
•   Newtown Creek SS                               •     Stormwater
•   Upper Hudson River                             •     Wastewater/CSO
•   New Mexico                                     •     Biofilm
•   Houston Ship Canal                             •     Consumer products
•   Washington, DC
•   Passaic River

                                            Exhibit 15                                         361
    Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                        PageID.41431 Page 9 of 28
                                                rodenburg@envsci.rutgers.edu


Main PCB sources in most watersheds

• AROCLORS!
            – Legacy?


• Inadvertent PCBs

• Things that alter Aroclor fingerprints
  and can seem like a different source:
   – Reductive dechlorination by bacteria
   – Metabolism by biota

                                        Exhibit 15                                  362 8
        Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                             PageID.41432 Page 10 of 28
                                                     rodenburg@envsci.rutgers.edu



Various
dechlorination
profiles

• Seen in
  dischargers,
  groundwater,
  sewers, landfills
• Always contain
  lots of PCBs 4
  and 19
• Sometimes 44
  & 45 sort out
  separately
                                             Exhibit 15                                   363
       Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                            PageID.41433 Page 11 of 28
                                                    rodenburg@envsci.rutgers.edu


Main inadvertent non-Aroclor PCB sources
• Organic pigments, especially diarylide
  yellow, contains primarily PCB 11,
  among many others
    – PCB 11 sometimes correlated with 35 and 77

• Titanium dioxide (white pigment) may
  contain PCBs 206, 208, and 209

• Silicone from chlorophenyl silanes
  produces PCBs 1, 2, 3 etc.

• Peroxide-cured polymers produces
  PCBs 68, 44 and 45, etc.
    – Don’t sample using silicone rubber tubing!

This list is not complete…                  Exhibit 15
                                                             bis(2,4-dichlorobenzoyl) peroxide
                                                                                          364
    Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                         PageID.41434 Page 12 of 28
                                                 rodenburg@envsci.rutgers.edu


Lab blanks – PCB sources
                                                               Are the PCBs in your
                                                               samples really from the river?

                                                               Or are they from blank
                                                               contamination?

                                                               About 1/3 of the PCBs in
                                                               blanks are inadvertent




                                                                     Rodenburg,
                                                                     Hermanson, and
                                                                     Sumner,
                                                                     Environmental
                                                                     Forensics, in review
                                         Exhibit 15                                   365
     Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                          PageID.41435 Page 13 of 28
                                                  rodenburg@envsci.rutgers.edu


Are the PCBs you see inadvertent?
• Some congeners are in both Aroclors and
  inadvertent sources:
  – PCB 209 can come from TiO2, green pigment, foundry
    wax or Aroclors 1260, 1262, 1268, 1270, and 1272.
  – PCBs 44+47+65 and 45+51 can come from Aroclors,
    peroxide-cured polymers, dechlorination
  – PCBs 1, 2, 3, 4, 8, 15, etc. can come from
    dechlorination, phenyl silicone, or Aroclor 1232


• Use fingerprinting, spatial and temporal
  variations, history, and judgement to determine
  sources

                                          Exhibit 15                                   366
        Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                             PageID.41436 Page 14 of 28
                                                     rodenburg@envsci.rutgers.edu


Examples
• PCB 209 is probably from…
   –   TiO2 production in the Delaware River
   –   Green pigment in hydroseed
   –   Foundry wax in very old sediment (pre-WWII)
   –   Aroclors in Los Alamos stormwater, because we also found
       Aroclor 1262
• PCBs 1, 2, and 3 are probably from…
   – Adhesives in an unnamed Superfund Site
   – Dechlorination in the Upper Hudson River
• PCB 44+47+65 and 45+51 are probably from…
   – Aroclors when they fit the Aroclor profile (most places)
   – Peroxide-cured silicone when PCB 68 is also present
   – Dechlorination when PCBs 4 and 19 are also present

                                             Exhibit 15                                   367
      Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                           PageID.41437 Page 15 of 28
                                                   rodenburg@envsci.rutgers.edu


Fingerprinting
• Uses software to find co-varying congener patterns

• Works best when you have:
   – A lot of samples
   – Many congeners measured, hopefully by Method 1668


• Can (often) tell you:
   – Which Aroclors are present
   – Which inadvertent sources are present
   – Which processes are occurring (dechlorination, metabolism)


• BUT, sometimes PCBs travel together even though
  they are from a different primary source
                                           Exhibit 15                                   368
       Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20    PageID.41438 Page 16 of 28




Factor Analysis Equation
Applies to Principle Components Analysis, PMF, PVA etc.

Use this equation to predict                                          X=GF+E
concentrations, then minimize
the sum of squared residuals                         (m×n) (m×p)                         (p×n)
between measured and                                              X = input data matrix
predicted concentrations (E)                                      G = matrix of conc of each factor in each
until a stable solution is found.                                             sample generated by model
                                                                  F = matrix of fingerprint of each factor (p)
                                                                              generated by model
You do NOT need any                                               E = leftover or residual
information about the sources,                                    n = number of analytes
such as their fingerprints, or                                    m = number of samples
                                                                  p = number of factors (sources)
even how many there are!

Note: in all forms of factor analysis, the user has to decide what is the
‘correct’ number of sources based on model output.
                                            Exhibit 15                                             369
                Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                                     PageID.41439 Page 17 of 28
                                                             rodenburg@envsci.rutgers.edu



Delaware                         14%


                                 12%




River                                                                                 A1248
                                 10%


                                  8%

                                  6%
                                                                                      R2 = 0.92
Dischargers
                                  4%

                                  2%


                                  0%



(Rodenburg et al. ES&T 2010)
                                 12%


                                 10%


                                 8%
                                                                                    A1254
                                 6%
                                                                                    R2 = 0.81
                                 4%




7 factors:
                                 2%


                                 0%




                                12%




3 look like                     10%


                                 8%
                                                     A1260
Aroclors                         6%


                                 4%
                                                     R2 = 0.97
                                 2%


                                 0%




                                                     Exhibit 15                                   370
         Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20   PageID.41440 Page 18 of 28




  Two Non-Aroclor factors

                     18%




Production of
                     16%

                     14%

                     12%
                                                           PCBs 206/208/209
                     10%


TiO2 at               8%

                      6%

                      4%


Edgemoor              2%

                      0%




PCB 11 from          18%




pigments – tracer
                     16%

                     14%

                     12%
                                        PCB 11
                     10%


for treated           8%

                      6%



wastewater/CSO/
                      4%

                      2%

                      0%


stormwater runoff
                           See Du et al. ES&T 2008; Rodenburg et al. ES&T 2010




                                              Exhibit 15                                         371
    Case 2:15-cv-00201-SMJ    ECF No. 487-15   filed 02/11/20   PageID.41441 Page 19 of 28




Two factors are dechlorination signals
                 18%


    Note: no
                 16%

                 14%
                                      – advanced
                             Factor 2 Advanced   dechlorination
                                               dechlorination to
    PCB 11!      12%         to di/tri congeners, esp. PCBs 4 & 19
                                           PCBs 4 and 19
    % of total




                 10%

                  8%
                                   Prevalent in combined sewers,
                  6%

                  4%               contaminated groundwater, and landfills
                  2%

                  0%
                        15




                        22
                        26
                        31




                        49
                        52




                        83
                        85
                        90
                        11
                        16
                        17
                        18
                        19
                        20
                        21
                        25
                        27
                        32
                        37
                        40
                        42
                        44
                        45
                        46
                        48
                        50
                        56
                        59
                        60
                        61
                        64
                        66
                        77
                        82
                        84
                        86
                        92
                        95
                         4
                         8
                         1
                         2
                         3
                         6




                       128
                       130
                       134




                       147
                       156
                       164




                       177
                       179
                       183




                       203
                       207
                       105
                       107
                       110
                       118
                       129
                       132
                       135
                       136
                       137
                       141
                       144
                       146
                       153
                       158
                       167
                       170
                       171
                       172
                       174
                       176
                       178
                       180
                       187
                       190
                       194
                       195
                       196
                       198
                       201
                       202
                       206
                       208
                       209
                 60%


                 50%                           Partial dechlorination to
                 40%                           PCBs 44 and 45
    % of total




                 30%                            “44” = 44+47+65
                 20%                            “45” = 45+51
                 10%            Prevalent in all sewers, esp. force mains
                 0%
                        15
                        16
                        17




                        27
                        31




                        48
                        49




                        66
                        77
                        82
                        11


                        18
                        19
                        20
                        21
                        22
                        25
                        26

                        32
                        37
                        40
                        42
                        44
                        45
                        46

                        50
                        52
                        56
                        59
                        60
                        61
                        64


                        83
                        84
                        85
                        86
                        90
                        92
                        95
                         1
                         2
                         3
                         4
                         6
                         8




                       105
                       107




                       135
                       136
                       137




                       164
                       167




                       179
                       180




                       201
                       202
                       203
                       110
                       118
                       128
                       129
                       130
                       132
                       134


                       141
                       144
                       146
                       147
                       153
                       156
                       158

                       170
                       171
                       172
                       174
                       176
                       177
                       178

                       183
                       187
                       190
                       194
                       195
                       196
                       198


                       206
                       207
                       208
                       209
                       See Du et al. ES&T 2008; Rodenburg et al. ES&T 2010
                                          Exhibit 15                                         372
     Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                          PageID.41442 Page 20 of 28
                                                  rodenburg@envsci.rutgers.edu


Metabolism by biota
• Cytochrome P450
  (CYP) can
  oxygenate some
  PCB congeners
• CYP450 likes to
  attack two adjacent
  unsubstituted
  carbons


               PCB 149 has two
               adjacent open                                          Both have 6 Cl, so
               positions                                              should behave the
                                                                      same otherwise
               PCB 168 does notExhibit 15
                                                                                       373
      Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                           PageID.41443 Page 21 of 28
                                                   rodenburg@envsci.rutgers.edu


Biota from              Five factors:
Duwamish
                        All resemble single Aroclor or mix

                        Two factors resemble 1260, one more weathered


                                                                   Preferential
                                                                   bioaccumulation of
                                                                   PCB 153+168
  PMF fingerprint
         Aroclor

                                                                   Less weathered




                                           Exhibit 15                                   37420
    Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                         PageID.41444 Page 22 of 28
                                                 rodenburg@envsci.rutgers.edu


Metabolism looks the same everywhere




                                         Exhibit 15                                   375
     Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                          PageID.41445 Page 23 of 28
                                                  rodenburg@envsci.rutgers.edu


And in all species




• Species vary in their ability to metabolize PCBs

             – Data from Duwamish River


                                          Exhibit 15                                   37622
             Case 2:15-cv-00201-SMJ    ECF No. 487-15   filed 02/11/20
                                                                   PageID.41446 Page 24 of 28
                                                           rodenburg@envsci.rutgers.edu


Other indicator congeners for metabolism
                                                    134+143+139+140+
                  90+101+113/         147+149/      146+147+149+165/
Ratio                83+99            153+168           153+168          141/ 153+168     174/ 180+193
Homologue            penta              hexa              hexa               hexa            hepta
Organisms:
Field clam           1.7 ± 0.1        0.46 ± 0.1         0.62 ± 0.13     0.0195 ± 0.008    0.22 ± 0.06
Lab clams            1.6 ± 0.1        0.25 ± 0.1         0.36 ± 0.13     0.016 ± 0.011     0.14 ± 0.09
Lab worms            1.7 ± 0.2         1.1 ± 0.1          1.4 ± 0.3      0.080 ± 0.032      1.2 ± 0.3
Mussels              1.7 ± 0.2        0.78 ± 0.07         1.1 ± 0.1        0.18 ± 0.01     0.42 ± 0.05


Sediment            105 ± 110     Not available           4.2 ± 1.5        3.4 ± 0.4       0.6 ± 0.07

Aroclors:*
1016                   1.7                1.1                1.2             0.12              9.3
1242                   1.1               0.93                1.3             0.29              15
1248              1.161 ± 0.004       1.10 ± 0.01        1.50 ± 0.01     0.328 ± 0.001      6.0 ± 0.3
1254                   2.1                1.0                1.3             0.26              7.2
1260                   35                0.99                1.2             0.29              5.7

     Data from Portland Harbor   SS
                            Exhibit 15 (Rodenburg et al. 2019)
                                                           377
      Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                           PageID.41447 Page 25 of 28
                                                   rodenburg@envsci.rutgers.edu


Really advanced metabolism (otter scat)
• Very little of the original Aroclor left




                                           Exhibit 15                                   378
     Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                          PageID.41448 Page 26 of 28
                                                  rodenburg@envsci.rutgers.edu


Bioaccumulation
    PCB 11                        PCB 209
     5.27                          8.27
                                                                   Pitt et al. 2017

                                                                Emerald shiner
               Zebra mussel




               Zooplankton                                          Mayfly nymphs



• Bioaccumulation (BSAF) is not a direct function of
  size/hydrophobicity
• Some of the most common iPCBs don’t bioaccumulate
  as efficiently as other PCBs
                                          Exhibit 15                                   379
       Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                            PageID.41449 Page 27 of 28
                                                    rodenburg@envsci.rutgers.edu


Toxicity of PCB 11
• Not a lot known
• Kodavanti 1995:
   – neurochemical effects in rat cerebellar granule cells
• Roy et al. 2019:
   – can affect liver development
   – act as a partial agonist/antagonist of the Ahr pathway
   – and act as an antagonist of Cyp1a activity to modify the toxicity of
     compounds that interact with the Ahr pathway
• Pradeep et al. 2019:
   – Has a relatively high (top 20% among PCBs) Neurotoxic Equivalency
     Factor (NEF) of 0.336
                                                                            Notably, PCBs 1, 4,
• Tehrani and Van Aken 2014:                                                19, 47, and 51 have
                                                                            even higher NEFs
   – Hydroxylation of low MW PCBs yields toxic products



                                            Exhibit 15                                   380
       Case 2:15-cv-00201-SMJ   ECF No. 487-15   filed 02/11/20
                                                            PageID.41450 Page 28 of 28
                                                    rodenburg@envsci.rutgers.edu


Conclusions
• Aroclors are still usually the main source of PCBs

• Inadvertent PCBs are showing up nearly everywhere

• But maybe they’re just coming from blank contamination?

• It’s not just PCB 11

• Some of the most common iPCBs are not bioaccumulated as
  efficiently as other PCBs

• Not a lot known about the toxicity of iPCBs, but what we
  know isn’t good




                                            Exhibit 15                                   381
